 

Camber Energy, Inc. 8-K [cei-8k_083120.htm]

 

Exhibit 10.3

 

Second Amendment to the Camber Energy, Inc. Engagement Agreement

 

This Second Amendment to Camber Energy, Inc. Engagement Agreement (“Second
Amendment”) is made and entered into this 30th day of August 2020 (“Amended
Effective Date”) by and between Sylva International LLC (“Sylva”) and Camber
Energy, Inc. (“Camber” or the “Company”) (each individually a “Party” and
collectively the “Parties”).

 

Recitals

 

A.       Sylva and Camber entered into an Engagement Agreement dated on or
around February 19, 2020, which was amended by a First Amendment thereto dated
May 12, 2020 (as amended to date, the “Agreement”), pursuant to which Sylva was
to provide media-related services for Camber.

 

B.       The Parties now hereby desire to amend the Agreement as set forth
below.

 

C.       Capitalized terms and phrases used herein but not otherwise defined
shall have the meaning ascribed to such term or phrase in the Agreement.

 

Agreements

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the receipt and adequacy of which are hereby acknowledged, Sylva and
Camber agree as follows:

 

1.Amendment of the Agreement.

 

a.Section 2 “Service Fee” shall be amended and restated in its entirety, as
follows:

 

Service Fee: In consideration for the Services provided under this Agreement,
the Company shall pay a monthly service fee of Fifty Thousand U.S. Dollars
($50,000.00) (the “Cash Fee”). In addition, the Company shall pay Sylva a total
of One Hundred and Seventy-Five Thousand (175,000) shares of the Company’s
common stock, payable as follows (a) One Hundred Thousand (100,000) shares of
the Company’s common stock payable pursuant to the original terms of the
Agreement (prior to amendments thereto), which the parties agree and confirm
were issued to Sylva on May 15, 2020 (the “1st Stock”); and (b) Seventy Five
Thousand (75,000) shares of the Company’s common stock (the “2nd Stock”, and
collectively with the 1st Stock, the “Stock”), payable in connection with the
Second Amendment to this Agreement, which shall be issuable to Sylva as soon as
practicable (subject to the below) after July 1, 2020 (the Cash Fee and Stock
are collectively the “Service Fee”). All Service Fees are non-refundable.

 

The Stock shall be deemed fully vested, fully earned, not subject to forfeiture
or rescission, free of any contingencies and fully paid for, on their date of
issuance, and Sylva shall be deemed to hold all investment risk therewith on
such issuance date.

 

Each installment of the Cash Fee shall be paid within five (5) days of the
Company’s receipt of Sylva’s monthly invoice. The 2nd Stock shall be received by
Sylva within fourteen (14) days after the Company has received NYSE American
additional listing approval for such issuance, which the Company shall obtain as
promptly as possible. To facilitate the payment of Stock, the Company shall open
an account at its transfer agent and authorize the issuance of the Stock in book
entry form with the transfer agent. The Company shall pay for any transfer agent
and/or legal related costs that Sylva might incur in the process of removing the
trading restrictions from the Stock, which includes but is not limited to, the
Company providing a legal opinion for the Stock, provided the Stock meets the
requirements for the removal of the restrictive legend under the 1933 Securities
Act.”

 



Second Amendment to the Camber Energy, Inc. Engagement Agreement

Page 1 of 4 

 

 



 



b.Section 3 “Term” shall be amended and restated in its entirety, as follows:

 

“Term. This Agreement shall commence on the Effective Date and continue until
the earlier of (a) October 19, 2020; and (b) the date that the Company’s
stockholders have approved the terms of that certain Plan of Merger Agreement
(as amended from time to time), by and between the Company and Viking Energy
Group, Inc. (the “Term”). At the conclusion of the Term, this Agreement and
terms herein may be renewed for an additional term by the Parties’ mutual
consent.”

 

2.       Representations of Sylva. Sylva has, and is, acquiring the Stock, for
its or his own account, for investment purposes only and not with a view to, or
for sale in connection with, a distribution, as that term is used in Section
2(11) of the Securities Act of 1933, as amended (the “Securities Act”), in a
manner which would require registration under the Securities Act or any state
securities laws. Sylva can bear the economic risk of investment in the Stock,
has knowledge and experience in financial business matters, is capable of
bearing and managing the risk of investment in the Stock and is (and was as of
its entry into the original Agreement) an “accredited investor” as defined in
Regulation D under the Securities Act. Sylva recognizes that the Stock has not
been registered under the Securities Act, nor under the securities laws of any
state and, therefore, cannot be resold unless the resale of the Stock is
registered under the Securities Act or unless an exemption from registration is
available. Sylva has carefully considered and has, to the extent it believes
such discussion necessary, discussed with its respective professional, legal,
tax and financial advisors, the suitability of an investment in the Stock for
its particular tax and financial situation and its respective advisers, if such
advisors were deemed necessary, have determined that the Stock is a suitable
investment for it. Sylva has not been offered the Stock by any form of general
solicitation or advertising, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or other similar media or television or radio broadcast or any seminar or
meeting where, to Sylva’s knowledge, those individuals that have attended have
been invited by any such or similar means of general solicitation or
advertising. Sylva has had an opportunity to ask questions of and receive
satisfactory answers from the Company, or persons acting on behalf of the
Company, concerning the terms and conditions of the Stock and the Company, and
all such questions have been answered to the full satisfaction of Sylva. Sylva
is relying on its own investigation and evaluation of the Company and the Stock
and not on any other information.

 

3.       Binding Effect. The terms, covenants, conditions and provisions
contained in this Second Amendment shall be binding upon and inure to the
benefit of Sylva and Camber, and their respective successors and permitted
assigns. Sylva and Camber hereby ratify and confirm the terms and provisions of
the Agreement as amended hereby. After the Amendment Effective Date, any
reference to the Agreement shall mean the Agreement as amended hereby.

 

Second Amendment to the Camber Energy, Inc. Engagement Agreement

Page 2 of 4 

 



 



 

4.       Amendment. This Second Amendment may not be modified, altered or
terminated nor any of its provisions waived except by a written instrument duly
executed by an authorized officer of each Party. Except as amended hereby, the
Agreement shall remain in full force and effect, enforceable in accordance with
its terms.

 

5.       Governing Law. This Second Amendment shall be governed by and construed
in accordance with the laws of the State of Texas, United States of America,
excluding any conflicts of law rules requiring the application of the
substantive law of any other jurisdiction.

 

6.       Entire Agreement. This Second Amendment, together with the Agreement,
contains the entire agreement and understanding between the Parties concerning
its subject matter. This Amendment supersedes all prior proposals,
representations, agreements and understandings, written or oral, concerning its
subject matter.

 

7.       Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes hereof, a
facsimile copy of this Amendment, including the signature pages hereto, shall be
deemed to be an original.

 

{Signature Page to Follow}

 

Second Amendment to the Camber Energy, Inc. Engagement Agreement

Page 3 of 4 

 

 



By signing this Second Amendment, both Parties acknowledge that they fully
comprehend the terms of this Second Amendment and have had the opportunity to
seek the advice of counsel, whether exercised or not.

 

Signed:

 



CAMBER ENERGY, INC.               /s/ Louis G. Schott   August 31, 2020   Name:
Louis Schott   Date   Title: Interim Chief Executive Officer                    
          SYLVA INTERNATIONAL LLC               /s/ Ross Silver    August 31,
2020   Name: Ross Silver   Date   Title: Chief Executive Officer      



 

Second Amendment to the Camber Energy, Inc. Engagement Agreement

Page 4 of 4 

 



 